DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 11/18/2020. Claims 1-31 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20110264440 A1) in view of Potter (US 20050004933 A1) in view of Kawai (US 20130258403 A1).

Regarding claim 1, Zhou discloses: a method for configuring a graphical display view of a process plant to utilize multiple languages (fig.1), the method comprising:
configuring, via a user interface of a computing device executing a configuration application in a configuration environment of the process plant (fig.1, 0044: transmitting, via user selection of a locale via UI 120, locale and resource identifiers to a resource locator; fig.1, 0040: process plant, see also 0043 for description of displayed GUI’s), a multi-language interface object (fig.6B:630, 0092: acquiring of configured language resources, hence, multi-language interface objects, i.e., at least, an interface object for a multi-language interface; see also 0087: executing the process of fig.6A-B in series or in parallel, ; and
downloading, via the configuration application of the configuration environment into the user interface device for execution in the operating environment, the configured multi-language interface object (fig.6B:630, 0092) and a configuration of the graphical display view (fig.6B:628-630: transmitting to application a prepared configuration of resources for the graphical display based on the multi-language interface object) so that the graphical display view, during runtime execution at the user interface device, (i) changes the graphical display view from a first language to using the desired language indicated by a current language parameter value (figs.5A-B, 0078-81: displaying a language indicated by a current language parameter value of the current multi-language interface object, as indicated by the transmitted locale identifier (see 0044, 0081: setting by user during live operation a locale identifier)), and (ii) presents respective, repeatedly updated indications of one or more process values that are generated by one or more control elements while executing in the operating environment to control a process at the process plant (figs.5A-B, 0040-41: updated indications for field device; 0030: updating control values, e.g., alarms, by field devices).
Zhou does not disclose that the multi-language interface object includes a configurable language parameter to indicate a desired language, i.e., Zhou does not disclose:
(1) wherein the multi-language interface object is configured to indicate and control which desired language of a plurality of languages that the graphical display view, while executing in an operating environment of the process plant, is able to present at a user interface device;
(2) the multi-language interface object having a language parameter of which a language parameter value is changeable in the operating environment to indicate the desired language, of the plurality of languages, that is to be presented on the graphical display view;
references the language parameter of the configured multi-language interface object within the operating environment;
	(4) wherein the downloaded configuration of the graphical display view references the language parameter of the configured multi-language interface object within the operation environment;
	(5) wherein the current language parameter value is of the language parameter of the multi-language interface object.
	(6) Furthermore, Zhou, in disclosing a user selection download environment of desired languages to be downloaded, does not expressly disclose that the configuration environment is graphical.
Potter discloses a configurable multi-language meta-data system, i.e., a system for defining metadata (i.e., visual descriptors or labels), for a underlying data, the metadata system capable of being transmitted (0047); see fig.1, 0025, 0027. Hence, these multilingual metadata system constitutes interface objects, i.e., objects primarily directed towards graphical user interfaces, for supporting multiple languages, hence, multi-language interface objects. Potter further discloses:
(1) wherein the multi-language interface object is configured to indicate and control which desired language of a plurality of languages that the graphical display view, while executing in an operating environment of the process plant, is able to present at a user interface device (fig.2:21, 24, 0028; fig.3, 0029: control and selection of available languages, active language, etc.; hence, these parameters indicating and controlling which languages what the interface can and is presenting at a data browser);
(2) the multi-language interface object having a language parameter of which a language parameter value is changeable in the operating environment to indicate the desired language, of the plurality of languages, that is to be presented on the graphical display view (fig.6A-B, 0035: the changeable active language parameter constitutes said language parameter);
references the language parameter of the configured multi-language interface object within the operating environment (fig.6A-B, 0035: the current display metadata references the language parameter to generate the display; with Zhou disclosing the transmitting and downloading of language resources);
(4) wherein the configuration of the graphical display view references the language parameter of the configured multi-language interface object within the operation environment (fig.6A-B, 0035: the metadata views within the operating environment dynamically reference the active language parameter, with Zhou disclosing the transmitting and downloading of language resources);
(5) wherein the current language parameter value is of the language parameter of the multi-language interface object (fig.2:21, 24, 0028; fig.3, 0029: setting of current language parameter value).
It would have been obvious before the effective filing date to modify the method of Zhou by incorporating the multi-language interface object featuring selectable parameter of Potter. Both concern the art of localization, and the incorporation would have, according to Potter, improved maintainability, flexibility, and convenience of the method by decreasing the complexity of a separate locales system (0003), allowing single-session working on multiple locales (0004), allowing quick previews of a project (0035).
Zhou modified by Potter does not disclose (6) above. Kawai discloses:  (6) the download configuration environment being graphical (fig.3, 0039-0043: graphical multi-language interface selector).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Zhou modified by Potter by incorporating the multi-language download environment of Kawai. Both concern the art of GUI localization, and the incorporation would have improved the convenience of method by, according to Kawai, allowing for a display environment to allow the user to quickly configure and select a plurality language options from a displayed list (0040).

Regarding claim 6, Zhou modified by Potter modified by Kawai discloses the method of claim 1, as described above. Zhou modified by Potter modified by Kawai further discloses: wherein an operator application executing at the user interface device includes a selectable language user control that is configured to, responsive to a selection of the desired language via the selectable user control, update the current language parameter value to the respective language parameter value indicative of the desired language (Potter fig.3:35, 0029; Zhou 0044, 81).

Regarding claim 7, Zhou modified by Potter modified by Kawai discloses the method of claim 6, as described above. Zhou modified by Potter modified by Kawai further discloses: configuring, via the graphical configuration application, a display view object defining the graphical display view to reference the multi-language interface object (Kawai fig.3:17g: configuration of desired languages with reference to multi-language interface object for download, the multi-language interface object including parametric and backend features as well as various display view objects including strings for each included display view, hence, the display view object that references the various supported languages are configured to be included for download), and
downloading, via the graphical configuration application, the configured display view object from the configuration environment into the user interface device for execution in the operating environment  of the process plant (Kawai fig.5:S10-S11; Zhou fig.1: process plant) so that the graphical display view updates, during runtime execution at the user interface device and exclusive of any communication with the configuration environment, the respective language utilized by the graphical display view responsive to selections indicated via the selectable language user control (Potter fig.3:35, 0029; Zhou 0044, 81: as the selection of an active language via a selectable language control is .

Regarding claim 8, Zhou modified by Potter modified by Kawai discloses the method of claim 7, as described above. Zhou modified by Potter modified by Kawai further discloses: the display view object defines a display element to be presented on the graphical display view (Potter figs.5-6, 0032-35; Zhou figs.5A-B, 0075, display elements being particular icons in the window or view );
the display element is linked to a respective control element included in the one or more control elements (Zhou figs.5A-B, 0043, 0078: showing display elements linked to field control elements in the interface );
the display element includes a respective text string (Zhou figs.5A-B, 0043, 0078; Potter figs.6A-B, 0035: individual display elements linked to text strings), the respective text string linked to a multi-language string object (Potter fig.3, 0029, figs.13A-B, 0044: defining for inclusion of multi-language strings object including the various strings) that is configurable in the configuration environment to present the respective text string in the respective language indicated by the updated current language parameter value (Potter fig.13A-B, 0044: configuration of text strings and multi-language string objects; Potter fig.3 0029;, Zhou 0081: selection configuration of the various string objects as active); and
the respective text string includes at least one of (i) the one or more process values that are generated by the respective control elements, or (ii) respective descriptions of the display element (Zhou fig.5A-B, 0078: parametric values including localized numbers, dates; descriptive values and labels).

wherein the display element is configured to reference (i) the language parameter of the multi-language interface object within the operating environment (Potter figs.5-6, 0032-35; Zhou figs.5A-B, 0075: the language parameter is referenced so as to display the correct localization for the display element), and (ii) the multi-language string object for a respective language indicated by a language parameter value of the referenced language parameter to obtain a text string of the respective language (Potter figs.5-6, 0032-35; Zhou figs.5A-B, 0075: the graphical display element references the various included text strings of the multi-language string objects to obtain the text string for display).

Regarding claim 10, Zhou modified by Potter modified by Kawai discloses the method of claim 1, as described above. Zhou modified by Potter modified by Kawai further discloses: the language parameter of the multi-language interface object is a first language parameter of a plurality of parameters included in the multi-language interface object (Potter fig.3, 0029 showing a plurality of language parameters);
a first language parameter value of the first language parameter is changeable in the operating environment to indicate a first desired language that is utilized by an operator application executing the graphical display view at the user interface device (Potter fig.3, 0029 selection of a first parameter for active language);
a second language parameter value of a second language parameter of the plurality of parameters included in the multi-language interface object is changeable in the operating environment to indicate a second desired language in which content of the graphical display view is presented at the user interface device (Potter fig.3, 0029: selection of an additional parameter for inclusion); and
the method further comprises independently selecting the first language parameter value and the second language parameter value responsive to respective selections of respective selectable language user controls (Potter fig.3, 0029: independent selection of a plurality of supported parameters parameter for inclusion).

Regarding claim 11, Zhou modified by Potter modified by Kawai discloses the method of claim 10, as described above. Zhou modified by Potter modified by Kawai further discloses: the operator application is configured to, within the operating environment, reference a current language parameter value of the first language parameter of the multi-language interface object and access the downloaded configuration of the graphical display view for the respective language corresponding to the current language parameter value of the first language parameter to thereby present fixtures included in the operator application using the respective language corresponding to the current language parameter value of the first language parameter (Potter figs.6A-B, 0035; Zhou figs.5A-B, 0078-81: referencing an active language parameter so as to access the downloaded configuration of the view for display for the respective language, thereby presenting fixtures represented by strings, icons, block (see Zhou 0043) in the operator application); and
the graphical display view is configured to, within the operating environment, reference a current language parameter value of the second language parameter of the multi-language interface object and access the downloaded configuration of the graphical display view for the respective language corresponding to the current language parameter value of the second language parameter to thereby present the content of the graphical display view using the respective language corresponding to the current language parameter value of the second language parameter (Potter figs.6A-B, 0035; Zhou figs.5A-B, 0078-81: referencing the current active value of a second parameter, e.g., the second supported language, so as to access the downloaded configuration of the view for .

Regarding claim 12, Zhou modified by Potter modified by Kawai discloses the method of claim 1, as described above. Zhou modified by Potter modified by Kawai further discloses: providing, via the graphical configuration application, one or more user controls for at least one of modifying or adding translations to a multi-language string object for one or more languages of the plurality of languages (Kawai figs.8-9: adding additional languages, e.g., German, to multi-language string object such as shown in figs.5, 13A-B).

Regarding claim 13, Zhou modified by Potter modified by Kawai discloses the method of claim 12, as described above. Zhou modified by Potter modified by Kawai further discloses: obtaining, via the one or more user controls for at least one of modifying or adding translations, at least one of a modification to a translation or an additional translation specific to the graphical display view (Kawai figs.8-9, 0082-84: adding additional languages via checkbox interface); and
storing the at least one of the modified or additional translation in the multi-language string object (Kawaii 8A-10, 0082-84, 0085, 0088 downloading and storing modified multi-language object).

Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20110264440 A1) in view of Potter (US 20050004933 A1) in view of Kawai (US 20130258403 A1), as applied in claim 1 above, in view of Lerum (US 20130227522 A1).

Regarding claim 2, Zhou modified by Potter modified by Kawai discloses the method of claim 1, as described above. Zhou modified by Potter modified by Kawai further discloses: configuring, via the user interface of the computing device executing the graphical configuration application, a multi-language string object to define support, in one or more languages of the plurality of languages, for at least one text string included in the graphical display view (Potter figs.13A-D, 0044-45: string configuration); and
downloading an instance of the configured multi-language string object into the user interface device (Zhou fig.1, 0044, fig.6B-630, 0092; Kawai figs.3, fig.5:S10-S11, 0060-61),
wherein the configuration of the graphical display view comprises a published configuration of the graphical display view that references the multi-language interface object and the instance of the configured multi-language string object (Potter 0041, 45: importable and exportable resources referencing the language parameter; Zhou figs.5A-B, 0078: referencing of metadata strings of the multi-language interface object).
Zhou modified by Potter modified by Kawaii does not expressly disclose the language configuration may be a published configuration. That is, even though Zhou discloses the storing of the resources at a central location (0045), Zhou does not explicitly disclose that such a central location would be widely available to many, i.e., published.
However, Lerum discloses the publishing of associated multi-language resource files (0047).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Zhou modified by Potter modified by Kawaii by incorporating the publishing technique of Lerum. Both concern the art of GUI localization, and the incorporation would have improved the adoption of the system by making language resources more available for global adoption (0040, 0001).

Regarding claim 3, Zhou modified by Potter modified by Kawai discloses the method of claim 1, as described above. Zhou modified by Potter modified by Kawai further discloses: wherein the instance of the configured multi-language string object is included in the published configuration of the graphical display view (Zhou figs.5A-B, 0078; Potter figs. 13A-D, figs.6A-B: referencing of metadata strings of the multi-language interface object for display).

Regarding claim 4, Zhou modified by Potter modified by Kawai discloses the method of claim 2, as described above. Zhou modified by Potter modified by Kawai further discloses: wherein configuring the multi-language string object to define support, in the one or more languages of the plurality of languages, for the at least one text string included in the graphical display view comprises configuring the multi-language string object to define support, in the one or more languages of the plurality of languages, for a particular text string that is to be displayed on a graphical display element included in the graphical display view (Potter figs.13A-D, 0044: configuration in a plurality of languages for string phrases; Zhou fig.5A-B, 0078; Potter figs. 6A-B: display in graphical view).

Regarding claim 5, Zhou modified by Potter modified by Kawai discloses the method of claim 1, as described above. Zhou modified by Potter modified by Kawai further discloses: wherein the configuration of the graphical display view comprises a configuration of the graphical display view that includes support for each language of the plurality of languages (Potter figs.11-12, 0041-43: importing a plurality of languages; figs. 13A-D, 0044: defining support for a plurality of languages).
Zhou modified by Potter modified by Kawaii does not expressly disclose the language configuration may be a published configuration. That is, even though Zhou discloses the storing of the resources at a central location (0045), Zhou does not explicitly disclose that such a central location would be widely available to many, i.e., published.
However, Lerum discloses the publishing of associated multi-language resource files (0047).
.

Claim(s) 14, 19-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20110264440 A1) in view of Potter (US 20050004933 A1).

Regarding claim 14, Zhou discloses: a method for presenting multiple languages at a graphical display view in a process plant (fig.1), the method comprising:
receiving, at a user interface device included in an operating environment of the process plant, a download of a multi-language interface object (fig.6B:630, 0092);
receiving, at the user interface device in conjunction with the download of the multi-language interface object, a download of a configuration of the graphical display view (fig.6B:628-630, 0092: receiving display resources, strings, etc. alongside download and backend data of multi-language interface object);
and executing, at the user interface device during runtime of the process plant, the graphical display view (figs.5A-B), including:
referencing a current language parameter value (figs.5A-B, 0078, 0081: referencing current language parameter value in order to load appropriate interface items, see also 0083: referencing parameter value for localization rules),
accessing the configuration of the graphical display view for a respective language of the plurality of languages (figs.5A-B: accessing configuration for display), and
in response to the accessing, during runtime execution at the user interface device, (i) changing the graphical display view from using a first language to using the desired language indicated by the current language parameter value of the language parameter of the multi-language interface object, and (ii) presenting respective, repeatedly updated indications of one or more process values that are generated by one or more control elements while executing in the operating environment to control a process at the process plant (figs.5A-B, 0040-41: updated indications for field device; 0030: updating control values, e.g., alarms, by field devices).
Zhou does not disclose: (1) wherein the multi-language interface object is configured to indicate and control which desired language of a plurality of languages that the graphical display view, while executing in an operating environment of the process plant, is able to present at a user interface device;
(2) the multi-language interface object including a language parameter configured to be set to each language parameter value of a plurality of language parameter values, the each language parameter value indicative of a respective language of the plurality of languages
(3) wherein the configuration of the graphical display view references the language parameter of the multi-language interface object;
	(4) wherein the accessed configuration of the graphical display view is for the language of the language parameter of the multi-language interface object;
	(5) wherein the desired language parameter value is of the language parameter of the multi-language interface object.
Potter discloses a configurable multi-language meta-data system, i.e., a system for defining metadata (i.e., visual descriptors or labels), for a underlying data; see fig.1, 0025, 0027. Hence, these multilingual metadata system constitutes interface objects, i.e., objects primarily directed towards 
(1) wherein the multi-language interface object is configured to indicate and control which desired language of a plurality of languages that the graphical display view, while executing in an operating environment of the process plant, is able to present at a user interface device (fig.2:21, 24, 0028; fig.3, 0029: control and selection of available languages, active language, etc.; hence, these parameters indicating and controlling which languages what the interface can and is presenting at a data browser);
(2) the multi-language interface object including a language parameter configured to be set to each language parameter value of a plurality of language parameter values, the each language parameter value indicative of a respective language of the plurality of languages (fig.6A-B, 0035: the changeable active language parameter constitutes said language parameter);
(3) wherein the configuration of the graphical display view references the language parameter of the multi-language interface object (fig.6A-B, 0035: the current display metadata references the language parameter to generate the display; with Zhou disclosing the transmitting and downloading of language resources);
(4) wherein the configuration of the graphical display view references the language parameter of the configured multi-language interface object within the operation environment (fig.6A-B, 0035: the metadata views within the operating environment dynamically reference the active language parameter, with Zhou disclosing the transmitting and downloading of language resources);
(5) wherein the desired language parameter value is of the language parameter of the multi-language interface object (fig.2:21, 24, 0028; fig.3, 0029: setting of current language parameter value).
It would have been obvious before the effective filing date to modify the method of Zhou by incorporating the multi-language interface object featuring selectable parameter of Potter. Both 

Regarding claim 19, Zhou modified by Potter discloses the method of claim 14, as described above. Zhou modified by Potter further discloses: wherein an operator application executing at the user interface device includes a selectable language user control that is configured to, responsive to a selection of the desired language via the selectable user control, update the current language parameter value to the respective language parameter value indicative of the desired language (Potter fig.3:35, 0029; Zhou 0044, 81); and
presenting the graphical display view at the user interface device comprises presenting the graphical display view using the desired language responsive to the update (Potter fig.6A-B 0035, 0029; Zhou 0044, 81).

Regarding claim 20, Zhou modified by Potter discloses the method of claim 19, as described above. Zhou modified by Potter further discloses: wherein the selection of the desired language indicates a change from a default language, and presenting the graphical display view using the selected desired language comprises changing the graphical display view from presenting using the default language to presenting using the selected desired language (Potter fig.6A-B 0035, 0029; Zhou 0044, 81; Potter fig.3:37 constitutes a default language, i.e. form which later translations may be based, see 0033).

wherein changing the graphical display view from presenting using the default language to presenting using the selected desired language responsive to the update to the current language parameter value is performed exclusively within the operating environment by utilizing the configuration of the graphical display view, and without any additional communications between the user interface device and a configuration environment of the process plant from which the multi-language interface object and the configuration of the graphical display view were downloaded (As Potter fig.1 0027 discloses a multi-language module comprising the locale repository for storing all the relevant data needed to switch display views (such as shown in fig.3, 0029), no further communication is needed with a remote configuration environment, such as to obtain additional data).

Regarding claim 22, Zhou modified by Potter discloses the method of claim 19, as described above. Zhou modified by Potter further discloses: wherein presenting the graphical display view using the selected desired language comprises presenting one or more display elements on the graphical display view utilizing the selected desired language to display at least one of (i) respective process values that are generated by respective control elements corresponding to the one or more display elements, or (ii) a description of the one or more display elements (Zhou fig.5A-B, 0078: parametric values including localized numbers, dates; descriptive values and labels).

Regarding claim 23, Zhou modified by Potter discloses the method of claim 14, as described above. Zhou modified by Potter further discloses: the language parameter of the multi-language interface object is a first language parameter (Potter fig.3, 0029: first selected active language);
the multi-language interface object further includes a second language parameter (Potter fig.3, 0029: additional available languages);
referencing the current language parameter value of the language parameter of the multi- language interface object comprises referencing a current language parameter value of the first language parameter (Potter fig.6A-B, 0035: referencing first language to render display);
accessing the downloaded configuration of the graphical display view comprises accessing the configuration of the graphical display view for a first language, of the plurality of languages, indicated by the current language parameter value of the first language parameter (Potter fig.6A-B, 0035, Zhou fig.5A-B, 0078, with Zhou fig.6B:628-630 describing downloading of the multi-language interface object metadata module as described above), and
presenting the graphical display view at the user interface device using the respective language comprises presenting fixtures of an operator application using the first language corresponding to the current language parameter value of the first language parameter, the operator application executing at the user interface device (Zhou fig.5A-B, 0043); and
executing the graphical display view further comprises: referencing a current language parameter value of the second language parameter of the multi-language interface object (Potter fig.3, fig.6A-B, 0035: accessing additional languages),
accessing the downloaded configuration of the graphical display view for a second language, of the plurality of languages, indicated by the current language parameter value of the second language parameter (Potter fig.6A-B, 0035, Zhou fig.5A-B, 0078, with Zhou fig.6B:628-630 describing downloading of the multi-language interface object metadata module as described above), and
presenting a content of the graphical display view using the second language corresponding to the current language parameter value of the second language parameter (Zhou fig.5A-B, 0043).

wherein the current language parameter value of the first parameter and the current language parameter value of the second parameter are independently updateable via respective selectable language user controls (Potter fig.3: independently updatable controls for the various language parameter values, i.e., independently updatable set of supported languages, active language, etc.).

Claim(s) 25 recite limitations analogous to claim(s) 14 and is hence rejected under the same rationale.

Regarding claim 26, Zhou modified by Potter discloses the method of claim 25, as described above. Zhou modified by Potter further discloses: wherein the multi-language interface object is downloaded into the operating environment of the process plant from a configuration environment of the process plant in conjunction with the configuration of the graphical display view (Zhou fig.6B:630, 0092, 0065).

Regarding claim 27, Zhou modified by Potter discloses the method of claim 25, as described above. Zhou modified by Potter further discloses: wherein the computer-executable instructions that, when executed by the processor during the runtime of the process plant, further cause an operator application to provide a selectable language user control that is configured to, without communicating with another device (Potter fig.3, 0029):
receive, via the selectable language user control, a selection of a desired language (Potter fig.3, 0029);
update the current language parameter value of the language parameter to a language parameter value indicative of the selected desired language (Potter fig.3, 0029, fig.6A-B, 0035, Zhou fig.5A-B, 0078);
access the configuration of the graphical display view for the selected desired language that is stored in the one or more memories (Potter fig.1, 0027: accessing corresponding repository); and
present, based on the accessed configuration of the graphical display view for the selected desired language, the graphical display view using the selected desired language (Potter fig.6A-B, 0035, Zhou fig.5A-B, 0078).

Regarding claim 28, Zhou modified by Potter discloses the method of claim 27, as described above. Zhou modified by Potter further discloses: wherein the selection of the desired language indicates a change from a default language utilized by the graphical display view (Potter fig.6A-B 0035, 0029; Zhou 0044, 81; Potter fig.3:37 constitutes a default language, i.e. form which later translations may be based, see 003).

Regarding claim 29, Zhou modified by Potter discloses the method of claim 27, as described above. Zhou modified by Potter further discloses: wherein the graphical display view includes one or more display elements, and the presentation of the graphical display view using the selected desired language includes a presentation of the one or more display elements utilizing the selected desired language to display at least one of (i) respective process values that are generated by respective control elements corresponding to the one or more display elements, or (ii) a description of the one or more display elements (Zhou fig.5A-B, 0078: parametric values including localized numbers, dates; descriptive values and labels).

 wherein:
the selectable user control is a first selectable user control, the language parameter of the multi-language interface object is a first language parameter, and a language parameter value of the first language parameter changes responsive to inputs received via the first selectable user control (Potter fig.3, 0029: selection via list box control element of list box control 31 of first of a plurality of controls, such as of active language);
the multi-language interface object includes a second language parameter having a language parameter value that changes responsive to inputs received via a second selectable user control provided by the operator application (Potter fig.3, 0029: selection via second list box control element of list box control 31 of second parameter, such as of additional languages);
a first language utilized to display fixtures of the operator application is based on a current language parameter value of the first language parameter (Potter fig.6A-B, 0035: usage of first language); and
a second language utilized by content presented on the graphical display view is based on a current language parameter value of the second language parameter (Potter fig.6A-B, 0035: usage of additional languages).

Regarding claim 31, Zhou modified by Potter discloses the method of claim 30, as described above. Zhou modified by Potter further discloses: wherein the first selectable user control and the second selectable user control are independently selectable (Potter fig.3: independent selectable entries ).

Claim(s) 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20110264440 A1) in view of Potter (US 20050004933 A1), as applied in claim 14 above, in view of Lerum (US 20130227522 A1).

Regarding claim 15, Zhou modified discloses the method of claim 14, as described above. Zhou modified by Potter further discloses: receiving, at the user interface device, a download of an instance of a multi-language string object to define support, in one or more languages of the plurality of languages, for at least one text string included in the graphical display view (Potter figs.13A-D, 0044-45: string configuration); and
downloading an instance of the configured multi-language string object into the user interface device (Zhou fig.1, 0044; fig.6B-630, 0092),
wherein the configuration of the graphical display view comprises a configuration of the graphical display view that references the multi-language interface object and the instance of the configured multi-language string object (Potter 0041, 45: importable and exportable resources referencing the language parameter; Zhou figs.5A-B, 0078: referencing of metadata strings of the multi-language interface object).
Zhou modified by Kawaii does not expressly disclose the language configuration may be a published configuration. That is, even though Zhou discloses the storing of the resources at a central location (0045), Zhou does not explicitly disclose that such a central location would be widely available to many, i.e., published.
However, Lerum discloses the publishing of associated multi-language resource files (0047).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Zhou modified by Potter by incorporating the publishing technique of Lerum. 

Regarding claim 16, Zhou modified by Potter discloses the method of claim 15, as described above. Zhou modified by Potter further discloses: wherein the instance of the configured multi-language string object is included in the published configuration of the graphical display view (Zhou figs.5A-B, 0078; Potter figs. 13A-D, figs.6A-B: referencing of metadata strings of the multi-language interface object for display).

Regarding claim 17, Zhou modified by Potter discloses the method of claim 15, as described above. Zhou modified by Potter further discloses: wherein the multi-language string object further defines support, in the one or more languages of the plurality of languages, for a particular text string that is to be displayed on a graphical display element included in the graphical display view (Potter figs.13A-D, 0044: configuration in a plurality of languages for string phrases; Zhou fig.5A-B, 0078; Potter figs. 6A-B: display in graphical view).

Regarding claim 18, Zhou modified by Potter discloses the method of claim 14, as described above. Zhou modified by Potter further discloses: wherein the configuration of the graphical display view comprises a published configuration of the graphical display view that includes support for each language of the plurality of languages (Potter figs.11-12, 0041-43: importing a plurality of languages; figs. 13A-D, 0044: defining support for a plurality of languages).
Zhou modified by Potter does not expressly disclose the language configuration may be a published configuration. That is, even though Zhou discloses the storing of the resources at a central 
However, Lerum discloses the publishing of associated multi-language resource files (0047).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Zhou modified by Potter by incorporating the publishing technique of Lerum. Both concern the art of GUI localization, and the incorporation would have improved the adoption of the system by making language resources more available for global adoption (0040, 0001).

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
I. Regarding representative claim 1, the art of record and Zhou and Kawai in particular does not disclose the newly added limitations directed to using a language parameter of a single downloaded multi-language interface object to convey different languages.
Applicant’s arguments have been fully considered but are moot in view of the new art being applied.
	  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143